Exhibit 10.2.2


            




        
























Teleflex Incorporated
Deferred Compensation Plan






































Effective Date
November 1, 2019



        

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


Article I
        Establishment and Purpose 1


Article II
        Definitions 1


Article III
        Eligibility and Participation 7


Article IV
        Deferrals 7


Article V
        Company Contributions 11


Article VI
        Payments from Accounts 13


Article VII
        Valuation of Account Balances; Investments 16


Article VIII
        Administration 18


Article IX
        Amendment and Termination 20


Article X
        Informal Funding 20


Article XI
        Claims 21


Article XII
        General Provisions 27

Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 1 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


Article I
Establishment and Purpose
Teleflex Incorporated (the “Company”) has adopted this Teleflex Incorporated
Deferred Compensation Plan, applicable to Compensation deferred under
Compensation Deferral Agreements submitted on and after the Effective Date and
Company Contributions credited on or after the Effective Date. In addition to
this Plan, the provisions of Section 6.9 (modification elections) and Articles
VII through XII will apply to amounts deferred under the terms of the Teleflex
Incorporated Deferred Compensation Plan, as amended through January 1, 2016 and
predecessor plans that are subject to Code Section 409A (collectively, the
“Prior Plans”).


The purpose of the Plan is to attract and retain key employees by providing them
with an opportunity to defer receipt of a portion of their salary, bonus and
other specified compensation. The Plan is not intended to meet the qualification
requirements of Code Section 401(a). The Plan is intended to meet the
requirements of Code Section 409A and shall be operated and interpreted
consistent with that intent.


The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Participating Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits attributable to services performed for it. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA and independent contractors. Any amounts set
aside to defray the liabilities assumed by the Company or a Participating
Employer will remain the general assets of the Company or the Participating
Employer and shall remain subject to the claims of the Company’s or the
Participating Employer's creditors until such amounts are distributed to the
Participants.


Article II
Definitions
2.1 Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.


2.2 Account Balance. Account Balance means, with respect to any Account, the
total payment obligation owed to a Participant from such Account as of the most
recent Valuation Date.


2.3 Affiliate. Affiliate means a corporation, trade or business that, together
with the Company, is treated as a single employer under Code Section 414(b) or
(c).


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 1 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


2.4 Beneficiary. Beneficiary means a natural person, estate, or trust designated
by a Participant in accordance with Section 6.5 hereof to receive payments to
which a Beneficiary is entitled in accordance with provisions of the Plan.


2.5 Board of Directors. Board of Directors means the board of directors of the
Company.


2.6 Business Day. Business Day means each day on which the New York Stock
Exchange is open for business.


2.7 Change in Control. Change in Control means, with respect to the Company, any
of the following events: (i) a change in the ownership of the Company, (ii) a
change in the effective control of the Company, or (iii) a change in the
ownership of a substantial portion of the assets of the Company.


Change in Ownership. For purposes of this Section, a change in the ownership of
the Company occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Company that, together
with stock held by such person or group constitutes more than 50% of the total
fair market value or total voting power of the stock of the Company. The
acquisition by a person or group owning more than 50% of the total fair market
value or total voting power of the stock of the Company of additional shares of
the Company shall not constitute a “change of the ownership” of the Company.


Change in Effective Control. A change in the effective control of the Company
occurs on the date on which either: (i) a person, or more than one person acting
as a group, acquires ownership of stock of the Company possessing 30% or more of
the total voting power of the stock of the Company, taking into account all such
stock acquired during the 12-month period ending on the date of the most recent
acquisition, provided that the acquisition by a person or group owning more than
30% of the total fair market value or total voting power of the stock of the
Company of additional shares of the Company shall not constitute a “change of
effective control” of the Company, or (ii) a majority of the members of the
Company’s Board of Directors is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
such Board of Directors prior to the date of the appointment or election, but
only if no other corporation is a majority shareholder of the Company.
Change in Ownership of Substantial Portion of Assets. A change in the ownership
of a substantial portion of assets occurs on the date on which any one person,
or more than one person acting as a group, other than a person or group of
persons that is related to the Company, acquires assets from the Company that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions, taking into account all such assets acquired
during the 12-month period ending on the date of the most recent acquisition. A
transfer of assets shall not be treated as a “change in the ownership of a
substantial portion of the assets” when such transfer is made to an entity that
is controlled by the shareholders of the transferor corporation as determined
under Treas. Reg. section 1.409A-3(i)(5)(vii)(B).


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 2 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


2.8 Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XI of this Plan.


2.9 Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.


2.10 Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.


2.11 Committee. Committee means the Company or a committee appointed by the
Company to administer the Plan.


2.12 Company. Company means Teleflex Incorporated.


2.13 Company Contribution. Company Contribution means a credit by a
Participating Employer to a Participant’s Account(s) in accordance with the
provisions of Article V of the Plan. Unless the context clearly indicates
otherwise, a reference to Company Contribution shall include Earnings
attributable to such contribution.


2.14 Compensation. Compensation means a Participant’s salary, commissions,
restricted stock units awarded by the Company and such other cash or
equity-based compensation approved by the Committee as Compensation that may be
deferred under Section 4.2 of this Plan. Compensation includes (a) pre-tax
deferrals to the Teleflex 401(k) Savings Plan, (b) deferrals to any Code Section
125 plan sponsored by the Employer, (c) amounts received from the Company’s
annual incentive plan (“AIP Bonus”) and (d) any other bonus that that is not
part of base salary and that is considered Performance-Based Compensation.


Subject to the last sentence of this paragraph, Compensation excludes (i)
expense reimbursements or other benefits or contributions by the Employer
(except items (a) and (b) above); (ii) any bonus other than AIP Bonus or
Performance-Based Compensation; (iii) amounts realized (A) from the exercise of
a stock option, or (B) from the sale, exchange or other disposition of stock
acquired under a qualified stock option; (iv) any compensation that has been
previously deferred under this Plan or any other arrangement subject to Code
Section 409A; and (v) any compensation that is not U.S. sourced. Notwithstanding
the foregoing, in accordance with Section 7.6, Compensation shall include
certain equity-based compensation for purposes of Deferrals but not for
calculating Company Contributions.


2.15 Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies: (i)
the amount of each component of Compensation that the Participant has elected to
defer to the Plan in accordance with the provisions of Article IV and (ii) the
allocation of such Deferrals among one or more of the Participant’s Retirement
Account or Flex Accounts.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 3 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


2.16 Deferral. Deferral means a credit to a Participant’s Account(s) that
records that portion of the Participant’s Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV.
Unless the context of the Plan clearly indicates otherwise, a reference to
Deferrals includes Earnings attributable to such Deferrals.
2.17 Earnings. Earnings means an adjustment to the value of an Account in
accordance with Article VII.


2.18 Effective Date. Effective Date means November 1, 2019.


2.19 Eligible Employee. Eligible Employee means an Employee who is a member of a
select group of management or highly compensated employees or an independent
contractor who has been notified during an applicable enrollment of his or her
status as an Eligible Employee. The Committee has the discretion to determine
which Employees and independent contractors are Eligible Employees for each
enrollment.


2.20 Employee. Employee means a common-law employee of an Employer.


2.21 Employer. Employer means the Company and each Affiliate.


2.22 ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.


2.23 Flex Account. Flex Account means a Separation Account or Specified Date
Account established under the terms of a Participant’s Compensation Deferral
Agreement. Unless the Committee specifies otherwise, a Participant may maintain
no more than five (5) Flex Accounts at any one time.


2.24 Participant. Participant means an individual described in Article III.


2.25 Participating Employer. Participating Employer means the Company and each
Affiliate who has adopted the Plan with the consent of the Company. Each
Participating Employer shall be identified on Schedule A attached hereto.


2.26 Payment Schedule. Payment Schedule means the date as of which payment of an
Account will commence and the form in which payment of such Account will be made
under the terms of a payment election in effect for such Account. The Payment
Schedule for an Account will be established under the Participant’s Compensation
Deferral Agreement that establishes the Account, as may be modified under
Section 6.9.


2.27 Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 4 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


criteria relate, provided that the outcome is substantially uncertain at the
time the criteria are established. Performance-Based Compensation shall not
include any Compensation payable upon the Participant’s death or disability (as
defined in Treas. Section 1.409A-1(e)) without regard to the satisfaction of the
performance criteria.


2.28 Plan. Plan means “Teleflex Incorporated Deferred Compensation Plan” as
documented herein and as may be amended from time to time hereafter. However, to
the extent permitted or required under Code Section 409A, the term Plan may in
the appropriate context also means a portion of the Plan that is treated as a
single plan under Treas. Reg. Section 1.409A-1(c), or the Plan or portion of the
Plan and any other nonqualified deferred compensation plan or portion thereof
that is treated as a single plan under such section.


2.29 Plan Year. Plan Year means January 1 through December 31.


2.30 Restricted Stock Award Account. Restricted Stock Award Account means a
sub-account of the Retirement Account, a sub-account of a Separation Account or
a sub-account of a Specified Date Account that holds a Participant’s deferrals
of restricted stock awards.


2.31 Retirement Account. Retirement Account means an Account established by the
Committee to record Company Contributions and Deferrals allocated to the
Retirement Account pursuant to a Participant’s Compensation Deferral Agreement,
payable to a Participant upon Separation from Service in accordance with Section
6.3.


2.32 Separation Account. Separation Account means a Flex Account established by
the Committee in accordance with a Participant’s Compensation Deferral Agreement
to record Deferrals allocated to such Account by the Participant and which are
payable upon the Participant’s Separation from Service as set forth in Section
6.3.


2.33 Separation from Service. Separation from Service means an Employee’s
termination of employment with the Employer and all Affiliates.


Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.


An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 5 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


If a Participant ceases to provide services as an Employee and begins providing
services as an independent contractor for the Employer, a Separation from
Service shall occur only if the parties anticipate that the level of services to
be provided as an independent contractor are such that a Separation from Service
would have occurred if the Employee had continued to provide services at that
level as an Employee. If, in accordance with the preceding sentence, no
Separation from Service occurs as of the date the individual’s employment status
changes, a Separation from Service shall occur thereafter only upon the 12-month
anniversary of the date all contracts with the Employer have expired, provided
the Participant does not perform services for the Employer during that time.


For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.21 of the Plan, except that
in applying Code sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code Section
414(b), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining whether another organization is an Affiliate of the Company under
Code Section 414(c), “at least 50 percent” shall be used instead of “at least 80
percent” each place it appears in those sections.


The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction.


2.34 Specified Date Account. Specified Date Account means a Flex Account
established by the Committee to record the amounts payable in a future year as
specified in the Participant’s Compensation Deferral Agreement.


2.35 Specified Employee. Specified Employee means an officer or stockholder of
the Company or an Affiliate that meets the requirements of Code § 409A(a)(2)(B).
The determination date for Specified Employees is September 1 of each year and
the effective date is the next January 1.


2.36 Substantial Risk of Forfeiture. Substantial Risk of Forfeiture has the
meaning specified in Treas. Reg. Section 1.409A-1(d).


2.37 Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.


2.38 Valuation Date. Valuation Date means each Business Day.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 6 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


Article III
Eligibility and Participation
3.1 Eligibility and Participation. All Eligible Employees may enroll in the
Plan. Eligible Employees become Participants on the first to occur of (i) the
date on which the first Compensation Deferral Agreement becomes irrevocable
under Article IV, or (ii) the date Company Contributions are credited to an
Account on behalf of such Eligible Employee.


3.2 Duration. Only Eligible Employees may submit Compensation Deferral
Agreements during an enrollment and receive Company Contributions during the
Plan Year. A Participant who is no longer an Eligible Employee but has not
incurred a Separation from Service will not be allowed to submit Compensation
Deferral Agreements but may otherwise exercise all of the rights of a
Participant under the Plan with respect to his or her Account(s). On and after a
Separation from Service, a Participant shall remain a Participant as long as his
or her Account Balance is greater than zero (0). All Participants, regardless of
employment status, will continue to be credited with Earnings and during such
time may continue to make allocation elections as provided in Section 7.4 and
modification elections under Section 6.9. An individual shall cease being a
Participant in the Plan when his Account has been reduced to zero (0).


3.3 Rehires. An Eligible Employee who Separates from Service and who
subsequently resumes performing services for an Employer in the same calendar
year (regardless of eligibility) will have his or her Compensation Deferral
Agreement for such year, if any, reinstated, but his or her eligibility to
participate in the Plan in years subsequent to the year of rehire shall be
governed by the provisions of Section 3.1.




Article IV
Deferrals


a.Deferral Elections, Generally.


(a)An Eligible Employee may make an initial election to defer Compensation by
submitting a Compensation Deferral Agreement during the enrollment periods
established by the Committee and in the manner specified by the Committee, but
in any event, in accordance with Section 4.2. Unless an earlier date is
specified in the Compensation Deferral Agreement, deferral elections with
respect to a Compensation source (such as salary, bonus or other Compensation)
become irrevocable on the latest date applicable to such Compensation source
under Section 4.2.
(b)A Compensation Deferral Agreement that is not timely filed with respect to a
service period or component of Compensation, or that is submitted by a
Participant who Separates from Service prior to the latest date such agreement
would become irrevocable under Section 409A, shall be considered null and void
and shall not take effect with respect to such item of Compensation. The
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 7 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


Committee may modify or revoke any Compensation Deferral Agreement prior to the
date the election becomes irrevocable under the rules of Section 4.2.


(c)The Committee may permit different deferral amounts for each component of
Compensation and may establish a minimum or maximum deferral amount for each
such component. Unless otherwise specified by the Committee in the Compensation
Deferral Agreement, Participants may defer from 2% to 100% of their base salary
and commissions and from 10% to 100% of annual bonus, stock units, or other
incentive Compensation.


(d)Deferrals of cash Compensation shall be calculated with respect to the gross
cash Compensation payable to the Participant prior to any deductions or
withholdings, but shall be reduced by the Committee as necessary so as not to
exceed 100% of the cash Compensation of the Participant remaining after
deduction of all required income and employment taxes, required employee benefit
deductions, deferrals to 401(k) plans and other deductions required by law.
Changes to payroll withholdings that affect the amount of Compensation being
deferred to the Plan shall be allowed only to the extent permissible under Code
Section 409A.


(e)The Eligible Employee shall specify on his or her Compensation Deferral
Agreement the amount of Deferrals and whether to allocate Deferrals to the
Retirement Account or to one or more Flex Accounts. If no designation is made,
Deferrals shall be allocated to the Retirement Account.


4.2 Timing Requirements for Compensation Deferral Agreements.


(a) Initial Eligibility. The Committee may permit an Eligible Employee to defer
Compensation earned in the first year of eligibility. The Compensation Deferral
Agreement must be filed within 30 days after attaining Eligible Employee status
and becomes irrevocable not later than the 30th day. A newly hired Employee
becomes an Eligible Employee as designated and notified by the Committee during
an applicable enrollment period which shall occur 30 days prior to July 1 and
January 1 or such other periods established by the Committee.


        A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned after the date that the Compensation Deferral Agreement
becomes irrevocable.


If a Participant has ceased being an Eligible Employee (other than the accruals
of Earnings on his Account, if any) for any reason, regardless of whether all
amounts deferred under the Plan have yet been paid, and subsequently becomes an
Eligible Employee, such Participant may be treated as being initially eligible
to participate in the Plan and eligible to make a deferral election under this
Section 4.2(a) if he has not been eligible to participate in the Plan (other
than the accrual of Earnings on his Account, if any) at any time during the 24
month period ending on the date the individual again becomes an Eligible
Employee under the Plan.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 8 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


(a)Prior Year Election. Except as otherwise provided in this Section 4.2, the
Committee may permit an Eligible Employee to defer Compensation by filing a
Compensation Deferral Agreement no later than December 31 of the year prior to
the year in which the Compensation to be deferred is earned. A Compensation
Deferral Agreement filed under this paragraph shall become irrevocable with
respect to such Compensation not later than the December 31 filing deadline.


(b)Performance-Based Compensation. The Committee may permit an Eligible Employee
to defer Compensation which qualifies as Performance-Based Compensation by
filing a Compensation Deferral Agreement no later than the date that is six
months before the end of the applicable performance period, provided that:


(i)the Participant performs services continuously from the later of the
beginning of the performance period or the date the performance criteria are
established through the date the Compensation Deferral Agreement is submitted;
and


(ii) the Compensation is not readily ascertainable as of the date the
Compensation Deferral Agreement is filed.


Any election to defer Performance-Based Compensation that is made in accordance
with this paragraph and that becomes payable as a result of the Participant’s
death or disability (as defined in Treas. Reg. Section 1.409A-1(e)) or upon a
change in control (as defined in Treas. Reg. Section 1.409A-3(i)(5)) prior to
the satisfaction of the performance criteria, will be void unless it would be
considered timely under another rule described in this Section.


(c)Short-Term Deferrals. The Committee may permit Compensation that meets the
definition of a “short-term deferral” described in Treas. Reg. Section
1.409A-1(b)(4) to be deferred in accordance with the rules of Section 6.9,
applied as if the date the Substantial Risk of Forfeiture lapses is the date
payments were originally scheduled to commence, provided, however, that the
provisions of Section 6.9(b) shall not apply to payments attributable to a
change in control (as defined in Treas. Reg. Section 1.409A-3(i)(5)). A
Compensation Deferral Agreement submitted in accordance with this paragraph
becomes irrevocable on the latest date it could be submitted under Section 6.9.


(d)Restricted Stock Units, LTIP Awards and Other Forfeitable Rights. With
respect to a legally binding right to a payment in a subsequent year that is
subject to a forfeiture condition requiring the Participant’s continued services
for a period of at least 12 months from the date the Participant obtains the
legally binding right, the Committee may permit an Eligible Employee to defer
such Compensation by filing a Compensation Deferral Agreement on or before the
30th day after the legally binding right to the Compensation accrues, provided
that the Compensation Deferral Agreement is submitted at least 12 months in
advance of the earliest date on which the forfeiture condition could lapse. The
Compensation
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 9 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


Deferral Agreement described in this paragraph becomes irrevocable not later
than such 30th day. If the forfeiture condition applicable to the payment lapses
before the end of such 12-month period as a result of the Participant’s death or
disability (as defined in Treas. Reg. Section 1.409A-3(i)(4)) or upon a change
in control (as defined in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation
Deferral Agreement will be void unless it would be considered timely under
another rule described in this Section.


(e)“Evergreen” Deferral Elections. The Committee, in its discretion, may provide
that Compensation Deferral Agreements will continue in effect for subsequent
years or performance periods by communicating that intention to Participants in
writing prior to the date Compensation Deferral Agreements become irrevocable
under this Section 4.2. An evergreen Compensation Deferral Agreement may be
revoked or modified in writing prospectively by the Participant or the Committee
with respect to Compensation for which such election remains revocable under
this Section 4.2.


A Compensation Deferral Agreement is deemed to be revoked for subsequent years
if the Participant is not an Eligible Employee as of the last permissible date
for making elections under this Section 4.2 or if the Compensation Deferral
Agreement is cancelled in accordance with Section 4.6.


4.3 Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to the Retirement Account or to one or more Flex Accounts. The
Committee may, in its discretion, establish in a written communication during
enrollment a minimum deferral period for the establishment of a Specified Date
Account (for example, the second Plan Year following the year Compensation is
first allocated to such Accounts). In the event a Participant’s Compensation
Deferral Agreement allocates a component of Compensation to a Specified Date
Account that commences payment in the year such Compensation is earned, the
Compensation Deferral Agreement shall be deemed to allocate the Deferral to the
Participant’s Specified Date Account having the next earliest payment year. In
the event restricted stock units are allocated to a Specified Date Account that
commences payment on or before the date restricted stock units vest, the units
will be allocated to the Specified Date Account having the next earliest payment
year that occurs after the calendar year in which such restricted stock units
vest. If the Participant has no other Specified Date Accounts that meet the
foregoing requirements, the Committee will allocate the Deferral to the
Retirement Account.


4.4 Deductions from Pay. The Committee has the authority to determine the
payroll practices under which any component of Compensation subject to a
Compensation Deferral Agreement will be deducted from a Participant’s
Compensation.


4.5 Vesting. Participant Deferrals of cash Compensation shall be 100% vested at
all times. Deferrals of vesting awards of Compensation shall become vested in
accordance with the provisions of the underlying award.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 10 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


4.6 Cancellation of Deferrals. The Committee may cancel a Participant’s
Deferrals: (i) for the balance of the Plan Year in which an Unforeseeable
Emergency occurs, and (ii) during periods in which the Participant is unable to
perform the duties of his or her position or any substantially similar position
due to a mental or physical impairment that can be expected to result in death
or last for a continuous period of at least six months (a “disability”),
provided cancellation occurs by the later of the end of the taxable year of the
Participant or the 15th day of the third month following the date the
Participant incurs the disability (as defined in this Section 4.6).


4.7 Automatic Suspension. An election to defer Compensation will be
automatically suspended during any unpaid leave of absence or temporary layoff.
Any deferral of Compensation suspended in accordance with the provisions of this
Section shall be automatically resumed, without the necessity of any action by
the Participant, upon return to employment at the expiration of such suspension
period within the same Plan Year.




Article V
Company Contributions
5.1 Discretionary Company Contributions. A Participating Employer may, from time
to time in its sole and absolute discretion, credit discretionary Company
Contributions in the form of matching, profit sharing or other contributions to
any Participant in any amount determined by the Participating Employer. Company
Contributions are credited to the Participant’s Retirement Account.


Matching Contribution. Discretionary Company Contributions may take the form of
matching contributions, at a rate determined by the Participating Employer.
Matching contributions are calculated with respect to base salary and AIP Bonus
(as defined under Section 2.14). For the avoidance of doubt, matching
contributions are not made with respect to deferrals of restricted stock units
or any other form of equity-based compensation.


Non-Elective Contributions. Discretionary Company Contributions may take the
form of non-elective contributions. All non-elective contributions will be
calculated with respect to a Participant’s base salary and AIP Bonus
(collectively, “Considered Compensation” as determined by the Committee). The
amount of the discretionary non-elective contribution may be an amount
reflecting a percentage (as determined by the Committee) multiplied by the
excess of Considered Compensation over the limit on compensation imposed by Code
Section 401(a)(17).
Discretionary Company Contribution. Discretionary Company Contributions
(including matching and non-elective contributions) are credited at the sole
discretion of the Participating Employer and the fact that a discretionary
Company Contribution is credited in one year shall not obligate the
Participating Employer to continue to make such Company Contributions in
subsequent years.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 11 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


Prior Plan Credits.  If an Eligible Employee was a participant in the Teleflex
Incorporated Supplemental Executive Retirement Plan (“SERP”) on December 31,
2008, and had not incurred a Separation from Service before December 31, 2008,
the Company credited the lump sum present value of the Participant’s accrued
benefit in the SERP as of December 31, 2008 to the Participant’s Account in the
Plan.  All amounts credited under this provision to the Accounts of Participants
in the Plan, as adjusted for earnings or losses, are referred to as “Prior Plan
Credits.”  Amounts credited to a Participant’s Account as Prior Plan Credits
shall be paid in accordance with the Participant’s Compensation Deferral
Agreement filed by the Participant immediately prior to December 31, 2008.  If
the Participant has not elected the time and form of payment by December 31,
2008, the Participant shall be deemed to have elected to receive the portion of
his Account attributable to Prior Plan Credits in the form of a lump sum payable
in the calendar year next following the calendar year in which Separation from
Service occurs. If the payment schedule applicable to Prior Plan Credits is
different from the Retirement Account Payment Schedule, an additional Separation
Account will be created with a Payment Schedule determined under this paragraph.


5.2 Vesting. A Participant’s Deferrals are always 100% vested. Company
Contributions vest according the schedule specified by the Committee on or
before the time the contributions are made. If no schedule is specified,
matching Company Contributions become 100% vested on the second anniversary of
the participant’s date of hire and non-elective Company Contributions become
vested on the fifth anniversary of the participant’s date of hire.


All Company Contributions become 100% vested, if while employed by an Employer,
a Participant dies, becomes disabled (as defined in Treas. Reg. §1.409A-1(e)),
or the Participant attains age 65. In addition, the Participating Employer may
accelerate vesting for its Employees in its sole discretion.






Article VI
Payments from Accounts


6.1 General Rules. A Participant’s Accounts become payable upon the first to
occur of the payment events applicable to such Account under (i) Sections 6.2 or
6.3 (as elected) and (ii) Sections 6.4 through 6.6.
Payment events and Payment Schedules elected by the Participant shall be set
forth in a valid Compensation Deferral Agreement that establishes the Account to
which such elections apply in accordance with Article IV or in a valid
modification election applicable to such Account as described in Section 6.9.
Payment amounts are based on Account Balances as of the last Valuation Date of
the month next preceding the month actual payment is made.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 12 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


6.2 Specified Date Accounts.
Commencement. Payment is made or begins in the year designated by the
Participant. Form of Payment. Payment will be made in a lump sum, unless the
Participant elected to receive annual installments up to 10 years.
The time and form of payment of Specified Date Accounts is unaffected by an
earlier Separation from Service described in Section 6.3.


6.3 Separation from Service. Upon a Participant’s Separation from Service other
than death, the Participant is entitled to receive his or her vested Retirement
Account and vested Separation Accounts.


        Commencement. The Retirement Account and all Separation Accounts
commence payment in the calendar year next following the calendar year in which
Separation from Service occurs, unless the Participant elected a later year.


Notwithstanding any other provision of this Plan, payment to a Participant who
is a Specified Employee will commence no earlier than six months following his
or her Separation from Service.


        Form of Payment. The Retirement Account and Separation Accounts will be
paid in a single lump sum unless the Participant elected with respect to an
Account to receive annual installments up to 15 years.
Change in Control. A Participant who has a Separation from Service within 24
months following a Change in Control will receive his or her Accounts in a
single lump sum commencing in the calendar year next following the year in which
Separation from Service occurs, regardless of any other Payment Schedule elected
by the Participant for such Account.




6.4 Death. Notwithstanding anything to the contrary in this Article VI, upon the
death of the Participant (regardless of whether such Participant is an Employee
at the time of death), all remaining vested Account Balances shall be paid to
his or her Beneficiary in a single lump sum no later than December 31 of the
calendar year following the year of the Participant’s death.


(a) Designation of Beneficiary in General. The Participant shall designate a
Beneficiary in the manner and on such terms and conditions as the Committee may
prescribe. No such designation shall become effective unless filed with the
Committee during the Participant’s lifetime. Any designation shall remain in
effect until a new designation is filed with the Committee; provided, however,
that in the event a Participant designates his or her spouse as a Beneficiary,
such designation shall be automatically revoked upon the dissolution of the
marriage unless, following such dissolution, the Participant submits a new
designation
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 13 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


naming the former spouse as a Beneficiary. A Participant may from time to time
change his or her designated Beneficiary without the consent of a
previously-designated Beneficiary by filing a new designation with the
Committee.
(b) No Beneficiary. If a designated Beneficiary does not survive the
Participant, or if there is no valid Beneficiary designation, amounts payable
under the Plan upon the death of the Participant shall be paid to the
Participant’s spouse, or if there is no surviving spouse, then to the duly
appointed and currently acting personal representative of the Participant’s
estate.
6.5 Unforeseeable Emergency. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Committee to receive payment of
all or any portion of his or her vested Accounts. If the emergency need cannot
be relieved by cessation of Deferrals to the Plan, the Committee may approve an
emergency payment therefrom not to exceed the amount reasonably necessary to
satisfy the need, taking into account the additional compensation that is
available to the Participant as the result of cancellation of deferrals to the
Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result from the payment. The amount of
the emergency payment shall be subtracted from the Participant’s Accounts on a
pro rata basis. Emergency payments shall be paid in a single lump sum within the
90-day period following the date the payment is approved by the Committee. The
Committee may specify that Deferrals will be distributed before any Company
Contributions or restricted stock units.


6.6 Administrative Cash-Out of Small Balances. Notwithstanding anything to the
contrary in this Article VI, the Committee may at any time and without regard to
whether a payment event has occurred, direct in writing an immediate lump sum
payment of the Participant’s Accounts if the balance of such Accounts, combined
with any other amounts required to be treated as deferred under a single plan
pursuant to Code Section 409A, does not exceed the applicable dollar amount
under Code Section 402(g)(1)(B), provided any other such aggregated amounts are
also distributed in a lump sum at the same time.


6.7 Acceleration of or Delay in Payments. Notwithstanding anything to the
contrary in this Article VI, the Committee, in its sole and absolute discretion,
may elect to accelerate the time or form of payment of an Account, provided such
acceleration is permitted under Treas. Reg. Section 1.409A-3(j)(4). The
Committee may also, in its sole and absolute discretion, delay the time for
payment of an Account, to the extent permitted under Treas. Reg. Section
1.409A-2(b)(7).


6.8 Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, payments will be made beginning as of the payment
commencement date for such installments and shall continue to be made in each
subsequent payment period until the number of installment payments specified in
the Payment Schedule has been paid. The amount of each installment payment shall
be determined by dividing (a) by (b), where (a) equals the Account Balance as of
the last Valuation Date in the month preceding the month of payment and (b)
equals the remaining number of installment payments. For purposes of Section
6.9, installment payments will be treated as a single
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 14 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


payment. If an Account is payable in installments, the Account will continue to
be credited with Earnings in accordance with Article VII hereof until the
Account is completely distributed.


6.9 Modifications to Payment Schedules. A Participant may modify the Payment
Schedule elected by him or her with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan (or payment elections
available under the applicable Prior Plan) for the applicable payment event,
provided such modification complies with the requirements of this Section 6.9.
Modifications of a Payment Schedule do not apply with respect to death benefits
(including amounts deferred under a Prior Plan) because such amount shall be
paid as a lump sum only in accordance with Section 6.4.


(a) Time of Election. The modification election must be submitted to the
Committee not less than 12 months prior to the date payments would have
commenced under the Payment Schedule in effect prior to modification (the “Prior
Election”).
(b) Date of Payment under Modified Payment Schedule. The date payments are to
commence under the modified Payment Schedule must be no earlier than five years
after the date payment would have commenced under the Prior Election. Under no
circumstances may a modification election result in an acceleration of payments
in violation of Code Section 409A. If the Participant modifies only the form,
and not the commencement date for payment, payments shall commence on the fifth
anniversary of the date payment would have commenced under the Prior Election.
This subsection 6.9(b) does not apply to modification of a payment schedule upon
death elected under a Prior Plan.


(c) Irrevocability; Effective Date. A modification election is irrevocable when
filed and becomes effective 12 months after the filing date.


(d) Effect on Accounts. An election to modify a Payment Schedule is specific to
the Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules or payment events of any other Accounts.


Article VII
Valuation of Account Balances; Investments
7.1 Valuation. Deferrals shall be credited to appropriate Accounts on the date
such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Discretionary Company Contributions will be
credited on the dates specified by the Participating Employers. Valuation of
Accounts shall be performed under procedures approved by the Committee.


7.2 Earnings Credit. Each Account will be credited with Earnings on each
Business Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VII (“investment allocation”).


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 15 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


7.3 Investment Options. Investment options will be determined by the Committee.
The Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, provided that any such
additions or removals of investment options shall not be effective with respect
to any period prior to the effective date of such change.


7.4 Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.


A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.


A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.


7.5 Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.


7.6 Company Stock. A Participant’s investment allocation under Section 7.4 may
include an allocation to stock units, with each unit equal in value to one share
of common stock of Teleflex Incorporated (each a “Unit” and collectively,
“Units”). An allocation to Units may occur with respect to Deferrals and Company
Contributions only at the time Deferrals and Company Contributions are credited
to the Participant’s Account under Section 7.1. Cash Deferrals and Company
Contributions allocated to Units will be converted to Units (and fractional
Units, as necessary) based on the fair market value of Teleflex Incorporated
common stock (“Company Stock”) on the day next preceding the date the Deferral
or Company Contribution is credited to the Plan. Deferrals to the Restricted
Stock Award Account are automatically credited as Units on a one-for-one basis,
consistent with the deferred portion of the Participant’s restricted stock
units.


The Restricted Stock Award Account and any portion of a Participant’s cash
Deferrals allocated to Units may not be re-allocated to any other investment
option under the Plan. No amounts allocated to another investment option in the
Plan may be allocated to Units.
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 16 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


All amounts credited as Units will be paid in shares of Company Stock. The
Company may deduct the number of shares payable to the Participant having a
value equivalent to the amount of income tax withholding due at the time of
payment.


The following provisions shall apply to Units and the Restricted Stock Award
Account, as applicable:


(a)Restrictive Covenants. Any restrictive covenants applicable to restricted
stock unit awards that may result in forfeiture of units after the vesting date
shall continue to apply to any such Units credited to the Restricted Stock Award
Account.


(b)Dividend Equivalents. Dividend equivalents paid with respect to Units
credited to a Participant as of the dividend record date for Company stock will
be credited as Earnings and converted to additional Units in the same manner as
cash Deferrals and Company Contributions, set forth above, valued on the date
the dividend is paid with respect to Company Stock. The Company retains the sole
discretion to pay dividend equivalents in the form of cash, and if cash, may not
be allocated to Units, but may be allocated by the Participant among the
investment options offered under the Plan as provided in Section 7.4.


(c)Organic Changes. A Participant’s Units will be adjusted to reflect
stock-splits, corporate re-organizations and other restructurings as provided in
Schedule B.


7.7 Valuations Final After 180 Days. The Participant shall have 180 days
following the Valuation Date on which the Participant failed to receive the full
amount of Earnings and to file a claim under Article XI for the correction of
such error.


Article VIII
Administration
8.1 Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XI.


        The members of the Committee, the Company and its officers and
directors, shall be entitled to rely upon all valuations, certificates and
reports furnished by any funding agent or service provider, upon all
certificates and reports made by an accountant, and upon all opinions given by
any legal counsel selected or approved by the Committee. The members of the
Committee, the Company and its officers and directors shall, except as otherwise
provided by law, be fully protected in respect of any action taken or suffered
by them in good faith in reliance upon any such valuations, certificates,
reports, opinions or other advice of a funding agent, service provider,
accountant or counsel.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 17 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


8.2 Administration Upon Change in Control. Upon a change in control affecting
the Company, the Committee, as constituted immediately prior to such change in
control, shall continue to act as the Committee. The Committee, by a vote of a
majority of its members, shall have the authority (but shall not be obligated)
to appoint an independent third party to act as the Committee. For purposes of
this Section 8.2, a “change in control” means a change in control within the
meaning of the rabbi trust agreement associated with the Plan or if no such
definition is provided, the term shall have the meaning under Code Section 409A.


Upon such change in control, the Company may not remove the Committee or its
members, unless a majority of Participants and Beneficiaries with Account
Balances consent to the removal and replacement of the Committee.
Notwithstanding the foregoing, the Committee shall not have authority to direct
investment of trust assets under any rabbi trust described in Section 10.2.


The Participating Employers shall, with respect to the Committee identified
under this Section: (i) pay all reasonable expenses and fees of the Committee,
(ii) indemnify the Committee (including individuals serving as Committee
members) against any costs, expenses and liabilities including, without
limitation, attorneys’ fees and expenses arising in connection with the
performance of the Committee’s duties hereunder, except with respect to matters
resulting from the Committee’s gross negligence or willful misconduct, and (iii)
supply full and timely information to the Committee on all matters related to
the Plan, any rabbi trust, Participants, Beneficiaries and Accounts as the
Committee may reasonably require.


8.3 Withholding. The Participating Employer shall have the right to withhold
from any payment due under the Plan (or with respect to any amounts credited to
the Plan) any taxes required by law to be withheld in respect of such payment
(or credit). Withholdings with respect to amounts credited to the Plan shall be
deducted from Compensation that has not been deferred to the Plan.


8.4 Indemnification. The Participating Employers shall indemnify and hold
harmless each employee, officer, director, agent or organization, to whom or to
which are delegated duties, responsibilities, and authority under the Plan or
otherwise with respect to administration of the Plan, including, without
limitation, the Committee, its delegees and its agents, against all claims,
liabilities, fines and penalties, and all expenses reasonably incurred by or
imposed upon him or it (including but not limited to reasonable attorney fees)
which arise as a result of his or its actions or failure to act in connection
with the operation and administration of the Plan to the extent lawfully
allowable and to the extent that such claim, liability, fine, penalty, or
expense is not paid for by liability insurance purchased or paid for by the
Participating Employer. Notwithstanding the foregoing, the Participating
Employer shall not indemnify any person or organization if his or its actions or
failure to act are due to gross negligence or willful misconduct or for any such
amount incurred through any settlement or compromise of any action unless the
Participating Employer consents in writing to such settlement or compromise.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 18 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


8.5 Delegation of Authority. In the administration of this Plan, the Committee
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with legal counsel who
shall be legal counsel to the Company.


8.6 Binding Decisions or Actions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.


8.7 Company as Agent for Participating Employers. Each corporation which shall
become a Participating Employer pursuant to Section 2.25 by so doing shall be
deemed to have appointed the Company its agent to exercise on its behalf all of
the powers and authority hereby conferred upon the Company by the terms of the
Plan, including but not limited to the power to amend and terminate the Plan.
The Company’s authority shall continue unless and until the Affiliate terminates
its participation in the Plan.


8.8 Assignment and Assumption of Liabilities. In the discretion of the Company,
upon the cessation of participation in the Plan by any Participant solely due to
the employer of that Participant no longer qualifying as an Affiliate, all
liabilities associated with the Account of such Participant may be transferred
to and assumed by the Participant’s employer under a deferred compensation plan
established by such employer that is substantially identical to this Plan and
that preserves the deferral and payment elections in effect for the Participant
under this Plan to the extent required by Code Section 409A. Any such
Participant shall not be deemed to have incurred a Separation from Service for
purposes of the Plan by virtue of his employer’s ceasing to be an Affiliate. The
foregoing provision shall be interpreted and administered in compliance with the
requirements of Code Section 409A.


Article IX
Amendment and Termination
9.1 Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article IX. Each
Participating Employer may also terminate its participation in the Plan.


9.2 Amendments. The Company, by action taken by its Board of Directors, may
amend the Plan at any time and for any reason, provided that any such amendment
shall not reduce the vested Account Balances of any Participant accrued as of
the date of any such amendment or restatement (as if the Participant had
incurred a voluntary Separation from Service on such date). The Board of
Directors of the Company may delegate to the Committee the authority to amend
the Plan without the consent of the Board of Directors for the purpose of: (i)
conforming the Plan to the requirements of law; (ii) facilitating the
administration of the Plan; (iii) clarifying provisions based on the Committee’s
interpretation of the Plan documents; and (iv) making such other amendments as
the Board of Directors may authorize. No amendment is needed to revise the list
of
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 19 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


Participating Employers set forth on Schedule A attached hereto or the
procedures set forth under Schedule B attached hereto.


9.3 Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3(j)(4)(ix).


9.4 Accounts Taxable Under Code Section 409A. The Plan is intended to constitute
a plan of deferred compensation that meets the requirements for deferral of
income taxation under Code Section 409A. The Committee, pursuant to its
authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A.


Article X
Informal Funding
10.1 General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article X. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.


10.2 Rabbi Trust. A Participating Employer may, in its sole discretion,
establish a grantor trust, commonly known as a rabbi trust, as a vehicle for
accumulating assets to pay benefits under the Plan. Payments under the Plan may
be paid from the general assets of the Participating Employer or from the assets
of any such rabbi trust. Payment from any such source shall reduce the
obligation owed to the Participant or Beneficiary under the Plan.


If a rabbi trust is in existence upon the occurrence of a “change in control”,
as defined in such trust, the Participating Employer shall, upon such change in
control, and on each anniversary of the change in control, contribute in cash or
liquid securities such amounts as are necessary so that the value of assets
after making the contributions exceed 125% of the total value of all Account
Balances.


10.3 Payment of Expenses. Payments to Participants under the Plan may be offset
on an after-tax basis in an amount equal to any transactional or other direct
expenses incurred by the Participant, unless the Company or Participating
Employer elects to pay the expenses. Such deductions shall be taken at the time
of payment from the Plan or from other compensation not deferred under the Plan.


Article XI
Claims
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 20 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


11.1 Filing a Claim. Any controversy or claim arising out of or relating to the
Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).
Notice of a claim for payments shall be delivered to the Committee within 90
days of the latest date upon which the payment could have been timely made in
accordance with the terms of the Plan and Code Section 409A, and if not paid,
the Participant or Beneficiary must file a claim under this Article XI not later
than 180 days after such latest date. If the Participant or Beneficiary fails to
file a timely claim, the Participant forfeits any amounts to which he or she may
have been entitled to receive under the claim.


(a) In General. Notice of a denial of benefits (other than claims based on
disability) will be provided within 90 days of the Committee’s receipt of the
Claimant's claim for benefits. If the Committee determines that it needs
additional time to review the claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial 90-day period. The
extension will not be more than 90 days from the end of the initial 90-day
period and the notice of extension will explain the special circumstances that
require the extension and the date by which the Committee expects to make a
decision.


(b) Disability Benefits. Notice of denial of claims based on disability will be
provided within forty-five (45) days of the Committee’s receipt of the
Claimant’s claim for disability benefits. If the Committee determines that it
needs additional time to review the disability claim, the Committee will provide
the Claimant with a notice of the extension before the end of the initial 45-day
period. If the Committee determines that a decision cannot be made within the
first extension period due to matters beyond the control of the Committee, the
time period for making a determination may be further extended for an additional
30 days. If such an additional extension is necessary, the Committee shall
notify the Claimant prior to the expiration of the initial 30-day extension. Any
notice of extension shall indicate the circumstances necessitating the extension
of time, the date by which the Committee expects to furnish a notice of
decision, the specific standards on which such entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim and any
additional information needed to resolve those issues. A Claimant will be
provided a minimum of 45 days to submit any necessary additional information to
the Committee. In the event that a 30-day extension is necessary due to a
Claimant’s failure to submit information necessary to decide a claim, the period
for furnishing a notice of decision shall be tolled from the date on which the
notice of the extension is sent to the Claimant until the earlier of the date
the Claimant responds to the request for additional information or the response
deadline.


(c) Contents of Notice. If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing. Any electronic notification
shall comply with the standards imposed by Department of Labor Regulation 29 CFR
2520.104b-1(c)(1)(i), (iii), and (iv). The notice of denial shall set forth the
specific
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 21 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


reasons for denial in plain language. The notice shall: (i) cite the pertinent
provisions of the Plan document, and (ii) explain, where appropriate, how the
Claimant can perfect the claim, including a description of any additional
material or information necessary to complete the claim and why such material or
information is necessary. The claim denial also shall include an explanation of
the claims review procedures and the time limits applicable to such procedures,
including the right to appeal the decision, the deadline by which such appeal
must be filed and a statement of the Claimant’s right to bring a civil action
under Section 502(a) of ERISA following an adverse decision on appeal and the
specific date by which such a civil action must commence under Section 11.4.
In the case of a complete or partial denial of a disability benefit claim, the
notice shall provide such information and shall be communicated in the manner
required under applicable Department of Labor regulations.


11.2 Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records and other information
relating to the claim to the Appeals Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the
information: (i) was relied upon in making a benefits determination, (ii) was
submitted, considered or generated in the course of making a benefits decision
regardless of whether it was relied upon to make the decision, or (iii)
demonstrates compliance with administrative processes and safeguards established
for making benefit decisions. The review shall take into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Appeals Committee may, in
its sole discretion and if it deems appropriate or necessary, decide to hold a
hearing with respect to the claim appeal.


(a)In General. Appeal of a denied benefits claim (other than a disability
benefits claim) must be filed in writing with the Appeals Committee no later
than 60 days after receipt of the written notification of such claim denial. The
Appeals Committee shall make its decision regarding the merits of the denied
claim within 60 days following receipt of the appeal (or within 120 days after
such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. The review will take
into account comments, documents, records and other information submitted by the
Claimant relating to the claim without regard
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 22 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


to whether such information was submitted or considered in the initial benefit
determination.


(b)Disability Benefits. Appeal of a denied disability benefits claim must be
filed in writing with the Appeals Committee no later than 180 days after receipt
of the written notification of such claim denial. The review shall be conducted
in accordance with applicable Department of Labor regulations.
The Appeals Committee shall make its decision regarding the merits of the denied
claim within 45 days following receipt of the appeal (or within 90 days after
such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. Following its review of
any additional information submitted by the Claimant, the Appeals Committee
shall render a decision on its review of the denied claim.


(c)Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing. Any electronic notification
shall comply with the standards imposed by Department of Labor Regulation 29 CFR
2520.104b-1(c)(1)(i), (iii), and (iv). Such notice shall set forth the reasons
for denial in plain language.


The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement of the Claimant’s right to bring an
action under Section 502(a) of ERISA, following an adverse decision on review
and the specific date by which such a civil action must commence under Section
11.4.


For the denial of a disability benefit, the notice will also include such
additional information and be communicated in the manner required under
applicable Department of Labor regulations.


11.3 Claims Appeals Upon Change in Control. Upon a change in control, the
Appeals Committee, as constituted immediately prior to such change in control,
shall continue to act as the Appeals Committee. The Company may not remove any
member of the Appeals Committee, but may replace resigning members if 2/3rds of
the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with Account Balances consent to the replacement.
For purposes of this Section 11.3, a “change in control” means a change in
control within the meaning of the rabbi trust
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 23 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


agreement associated with the Plan or if no such definition is provided, the
term shall have the meaning under Code Section 409A.


The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.


Each Participating Employer shall, with respect to the Committee identified
under this Section: (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee’s gross negligence
or willful misconduct, and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Appeals Committee may reasonably
require.


11.4 Legal Action. A Claimant may not bring any legal action, including
commencement of any arbitration, relating to a claim for benefits under the Plan
unless and until the Claimant has followed the claims procedures under the Plan
and exhausted his or administrative remedies under Sections 11.1 and 11.2. No
such legal action may be brought more than twelve (12) months following the
notice of denial of benefits under Section 11.2, or if no appeal is filed by the
applicable appeals deadline, twelve (12) months following the appeals deadline.


If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a change in
control as defined in Section 11.3, the Participant or Beneficiary may file a
claim directly with the trustee for reimbursement of such costs, expenses and
fees. For purposes of the preceding sentence, the amount of the claim shall be
treated as if it were an addition to the Participant’s or Beneficiary’s Account
Balance and will be included in determining the Participating Employer’s trust
funding obligation under Section 10.2.


11.5 Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion and shall be final and conclusive.


11.6 Arbitration.


(a)Prior to Change in Control. If, prior to a change in control as defined in
Section 11.3, any claim or controversy between a Participating Employer and a
Participant or Beneficiary is not resolved through the claims procedure set
forth in Article XI, such claim shall be submitted to and resolved exclusively
by expedited binding
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 24 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


arbitration by a single arbitrator administered by the American Arbitration
Association (“AAA”). Arbitration shall be conducted in accordance with the
following procedures:


The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within 21
days, the parties shall meet and attempt in good faith to select a single
arbitrator acceptable to both parties in accordance with the rules of the AAA
for selection of a single arbitrator.


Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator in Philadelphia,
PA unless the parties agree by mutual consent to a different location. The
arbitration shall be administered by the AAA and AAA rules shall govern the
arbitration except to the extent in conflict with this provision (Article XI
6(a)). In the event the parties are unable to agree upon the date of the
arbitration, the date(s) shall be designated by the arbitrator after
consultation with the parties. Within 30 days of the conclusion of the
arbitration hearing, the arbitrator shall issue an award, accompanied by a
written decision explaining the basis for the arbitrator’s award.


In any arbitration hereunder, the administrative fees of the arbitration and all
fees of the arbitrator shall be paid equally by the Participating Employer and
the Participant or Beneficiary. Each party shall pay its own attorneys’ fees,
costs, and expenses, unless the arbitrator orders otherwise. The arbitrator
shall have no authority to add to or to modify this Plan, shall apply all
applicable law, and shall have no lesser and no greater remedial authority than
would a court of law resolving the same claim or controversy. The arbitrator
shall, upon an appropriate motion, dismiss any claim without an evidentiary
hearing if the party bringing the motion establishes that it would be entitled
to summary judgment if the matter had been pursued in court litigation.


The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator and be entitled to propound 25 interrogatory
questions (including subparts).


The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.


This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 25 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


officer, director, shareholder, Participant, Beneficiary, or agent of any party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law or under this Plan.


Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.


Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail. The governing law shall be the law of the
Commonwealth of Pennsylvania to the extent the dispute or contract is not
governed or preempted by U.S. federal law.


If any of the provisions of this Section 11.6(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 11.6(a) are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.


The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.


(b)Upon Change in Control. Upon a change in control as defined in Section 11.3,
Section 11.6(a) shall not apply and any legal action initiated by a Participant
or Beneficiary to enforce his or her rights under the Plan may be brought in any
court of competent jurisdiction. Notwithstanding the Appeals Committee’s
discretion under Sections 11.3 and 11.5, the court shall apply a de novo
standard of review to any prior claims decision under Sections 11.1 through 11.3
or any other determination made by the Company, its Board of Directors, a
Participating Employer, the Committee, or the Appeals Committee.


Article XII
General Provisions
12.1 Assignment. No interest of any Participant, spouse or Beneficiary under
this Plan and no benefit payable hereunder shall be assigned as security for a
loan, and any such purported
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 26 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


assignment shall be null, void and of no effect, nor shall any such interest or
any such benefit be subject in any manner, either voluntarily or involuntarily,
to anticipation, sale, transfer, assignment or encumbrance by or through any
Participant, spouse or Beneficiary. Notwithstanding anything to the contrary
herein, however, the Committee has the discretion to make payments to an
alternate payee in accordance with the terms of a domestic relations order (as
defined in Code Section 414(p)(1)(B)).


        The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.


12.2 No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.


12.3 No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.


12.4 Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:


Teleflex Incorporated
550 E Swedesford Rd Suite 400
WAyne, PA 19087
attn: Employee Benefits


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.


12.5 Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.


12.6 Invalid or Unenforceable Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Committee may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 27 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


12.7 Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored. If the Committee is
unable to locate the Participant or Beneficiary after five years of the date
payment is scheduled to be made, provided that a Participant’s Account shall not
be credited with Earnings following the first anniversary of such date on which
payment is to be made and further provided, however, that such benefit shall be
reinstated, without further adjustment for interest, if a valid claim is made by
or on behalf of the Participant or Beneficiary for all or part of the forfeited
benefit.


12.8 Facility of Payment to a Minor. If a distribution is to be made to a minor,
or to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution: (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.


12.9 Governing Law. To the extent not preempted by ERISA, the laws of the
Commonwealth of Pennsylvania shall govern the construction and administration of
the Plan.


12.10 Compliance With Code Section 409A; No Guarantee. This Plan is intended to
be administered in compliance with Code Section 409A and each provision of the
Plan shall be interpreted consistent with Code Section 409A. Although intended
to comply with Code Section 409A, this Plan shall not constitute a guarantee to
any Participant or Beneficiary that the Plan in form or in operation will result
in the deferral of federal or state income tax liabilities or that the
Participant or Beneficiary will not be subject to the additional taxes imposed
under Section 409A. No Employer shall have any legal obligation to a Participant
with respect to taxes imposed under Code Section 409A.




IN WITNESS WHEREOF, the undersigned executed this Plan as of the 22nd day of
November, 2019, to be effective as of the Effective Date.




TELEFLEX INCORPORATED


By: Nicholas Herninko


Its: Director of Benefits, HR Ops and Compliance




Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 28 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


        /s/ Nicholas Herninko    
Schedule A


Participating Employers


Teleflex Incorporated






Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 29 of 31
4825-6488-7718.7

--------------------------------------------------------------------------------

Teleflex Incorporated Deferred Compensation Plan


Schedule B


Provisions Related to Organic Changes





An “Organic Change” includes (1) a stock split, reverse stock split, share
combination, or recapitalization or similar event affecting the capital
structure of the Company (each, a “Share Change”), or (2) a merger,
consolidation, acquisition of property or shares, separation, spin-off,
reorganization, stock rights offering, liquidation or similar event affecting
the Company or any of its subsidiaries.


In the event any Organic Change occurs, then the Committee or Board may make
such substitutions or adjustments with respect to Units held in a Participant’s
Account as it deems appropriate and equitable. Such adjustments may include,
without limitation, (a) the division or consolidation of Units on the same basis
as any stock split or reverse stock split affecting the common stock of the
Company and (b) the conversion of Units to notional cash or the change in the
referenced security for each Unit from common stock of the Company to equity
shares of a different entity (which may include the equity of an Affiliate of
the Company) having an aggregate fair market value equal to the aggregate fair
market value of the Units held by the Participant on the day prior to the
conversion date, with fair market value in each instance being determined by the
Committee or Board. If the assets held in the Participant’s Account immediately
after such adjustment are not equity securities, then the Participant shall be
permitted to re-direct the investment thereof into the other investment choices
then available under this Plan.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 30 of 31
4825-6488-7718.7